Title: To George Washington from Capel & Osgood Hanbury, 20 October 1767
From: Capel & Osgood Hanbury
To: Washington, George



Esteemed Friend
London Octor 20. 1767

Thy favr of July 25 is before us & the Contents duly attended to. No Care or endeavours of ours is wanting to make the most of the Estates 8 Hhds Tobo ⅌ the Hanbury we are sorry that so small a share of its favrs falls to our Lot & so much to Messrs Carys & Compy we are informd that 60 Hhds belonging to the

Estate is now on board Boyes consignd to that House we intend ere long to send our friends Accots Current & to continue to furnish them frequently it is a pleasure to us to hear that the last provd right.
as our endeavours were not wanting to procure a repeal of the Stamp Act it gives us much satisfaction to partake of thy approbation upon that event We wish it was in our power to procure other Regulations beneficial to the Mother Country & its Colonies. Some maxims are adopted here inconsistent therewith & contrary to our sentiments as well as that of many others—We request thy Kind friendship and influence to procure us a larger Share of the Estates Consignments next Spring & to favr us wth some of thy own. We are wth Esteem Thy Assurd Friends

C. & O. Hanbury

